Citation Nr: 1134838	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  07-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a nose disability.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for scars on the nose and eye.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for erectile dysfunction, claimed as loss of use of a creative organ.

7.  Entitlement to special monthly compensation based on the anatomical loss of a creative organ.

8.  Entitlement to compensation under the provisions of 38 U.S.C. §1151 for residuals of prostate surgery, to include diverticulitis (claimed as a metal clip in the rectum).

9.  Entitlement to an initial compensable disability evaluation for calcified pleural plaques.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to November 1964.

These claims come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his spouse testified in support of these claims during a hearing held at the RO before a Decision Review Officer in August 2007.  

This case was previously before the Board in August 2009, wherein it was remanded for additional due process considerations and development.  The case was returned to the Board for appellate consideration.   

Unfortunately, however, still further due process consideration is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for a back disability and his claim of entitlement to an increased disability rating for calcified pleural plaques.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nose disability which is causally related to the Veteran's active service.
 
2.  There is no competent evidence of record relating the Veteran's headaches to his service in the military.

3.  There is no competent medical evidence of sinusitis which is causally related to the Veteran's active service.

4.  There is no competent evidence of record relating the Veteran's scars of the nose and eye to his service in the military.

5.  There is no competent medical evidence of erectile dysfunction which is causally related to the Veteran's active service.

6.  The Veteran does not have additional permanent disability, including diverticulitis, as a result of careless or negligent VA treatment.
 
7.  The Veteran does not have any service-connected disabilities which constitute the loss or permanent loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  A nose disability was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Headaches were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  Sinusitis was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  Scars of the nose and eye were not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

5.  Erectile dysfunction was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

6.  The requirements for compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of prostate surgery, including diverticulitis, as a result of VA treatment have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2010). 

7.  The criteria for entitlement to special monthly compensation (SMC) for loss of a creative organ have not been met.  38 U.S.C.A. §§ 1114(k), 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.350 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, compensation under 38 U.S.C.A. § 1151, and special monthly compensation, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence, as well as explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.   As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that portions of the Veteran's service treatment records and service personnel records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the relevant service medical and personnel records have proven futile, and no additional records were found or are to be had.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Entitlement to Service Connection

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for a nose disability, headaches, sinusitis, scars of the nose and eye, and erectile dysfunction, so these appeals must be denied.  38 C.F.R. § 3.102.  

As already acknowledged, when, as here, a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).   The Board points out that the Veteran's available service treatment records did not show any treatment for, or a diagnosis of headaches, sinusitis, or scars of the nose and eye.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  The Board acknowledges that the Veteran reported a history of a broken nose at age 5 upon entrance into service, and that a 1964 dental treatment note indicates a broken nose as a result of a motor vehicle accident.  However, the Veteran's available service treatment records indicate that the Veteran did not complain of any headaches, sinusitis, scars, or erectile dysfunction during any portion of his active service.  

Likewise, post-service medical records do not show any evidence of treatment for a headaches until 2003, and his scars of the nose and eye were not noted until 2005.  Complaints related to his sinuses and erectile dysfunction were first shown in 2006.  Of note, the Veteran reported a history of headaches in 2003, but no diagnosis was shown; records do not show any complaints or treatment regarding residuals of a broken nose, including a nose disability, headaches, sinusitis, or scars, between his discharge from service and the aforementioned 2003 VA treatment note.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).   Additionally, the Board notes that the Veteran's February 2010 VA examinations were negative for objective evidence of disabilities manifested by headaches, sinusitis , a chronic nose disability, or erectile dysfunction.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  Moreover, the VA skin examiner noted that the Veteran did have a scar of the nose and eye, but found that it was related to a basal cell carcinoma excision which was not due to or the result of the Veteran's military service.  Likewise, the VA genitourinary examiner found that the Veteran's erectile dysfunction was a normal consequence of the Veteran's surgical treatment for prostate cancer (service connection for prostate cancer was denied in August 2009 Board decision).  See 38 C.F.R. § 3.303(b) (subsequent, isolated manifestations of a chronic disorder are not service connected where they are clearly attributable to intercurrent causes).  More significantly, the February 2010 VA examination reports concluded that the Veteran's claimed disabilities were not likely to be causally related or aggravated by the Veteran's military service, including his 1964 nose fracture during his service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Board also notes that none of the Veteran's treating providers have found that his current claimed disabilities are related to the Veteran's military service, and that the Veteran did not report any continuity of symptomatology until he filed his claims in 2006.  Similarly, the Board notes that the Veteran did not associate any of his claimed disabilities with his service until he filed his claims for service connection.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Accordingly, the Board cannot conclude that a nose disability, headaches, sinusitis, scars of the nose and eye, and erectile dysfunction are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  The Board finds that the February 2010 VA examination reports must be given great probative weight because the opinions were based on a review of the entire record and full examination, and are consistent with the Veteran's service and post-service treatment records.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran is competent to report an in-service injury or event and his current symptoms, the Veteran has been shown to be less than credible as to continuity of symptomatology.  The Board finds that the Veteran's statements as to continuity of symptomatology are not credible, as he did not report any treatment for or symptomatology related to his sinuses, residuals of a nose disability, scars, or erectile dysfunction until after he filed his 2006 claim for service connection.  The Board also notes that there is no reference as to continuity of symptomatology at the time of his initial treatment for his headaches in 2003, or evidence of treatment for or complaints related to his headaches, sinusitis, nose disability, or erectile dysfunction until his claim.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of the claimant's testimony).  Moreover, the Veteran has not shown that he has the expertise required to offer an opinion regarding any causal relationship between his claimed disabilities and his active service.  The Veteran's claims were limited to his claims, testimony before the DRO, and to his VA examinations, and thus are of less probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Thus, while the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

As there is a preponderance of evidence against his claims of entitlement to service connection, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Compensation under 38 U.S.C.A. § 1151

Legal Criteria

Under the applicable VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by VA, disability compensation shall be awarded in the same manner as if such disability or death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  The law requires not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2010).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2010).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2010).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2010).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2010).

Analysis

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for diverticulitis, claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2004.  He specifically contends that VA surgeons botched surgical treatment for a prostate cancer, such that surgical clip caused rectal pain and diverticulitis.  

Nonetheless, although the Veteran believes otherwise, the medical evidence in this case does not show that he sustained damage or additional injury as a result of his VA treatment in question from negligence, lack of proper care or diagnosis.  The Board acknowledges that some surgical clips may have been utilized and found upon a CT scan of the pelvis, but points out that the Veteran was provided with information about all risks and benefits of his procedure; a post-surgical, April 2005 VA record indicates that a VA treating provider explained to the Veteran's wife that surgical clips may have been utilized in the Veteran's laparoscopic prostatectomy, as they are commonly used, but that they do not cause any harm.  In this regard, the VA provider related that the Veteran had been informed as to the possible use of clips and a risk of rectal injuries during his surgery, but that an open laceration of the Veteran's rectum did not occur during his surgery and that the current presence of surgical clips in his rectum was not confirmed.  Moreover,  the Board points out that the February 2010 VA examiner, who reviewed the facts and circumstances of the case, as well as the Veteran's assertions and history, clearly concluded that there was no evidence that the Veteran was disabled or harmed by the surgical procedure.  According to the February 2010 VA examiner, there is no medical evidence that the Veteran's complaints of rectal pain were the result of any surgical clips in the rectum; the VA examiner notes that the Veteran did not complain of rectal pain during any of his follow-up evaluations in 2004 and that the Veteran did not have any tenderness upon palpation during his rectal examination.  Likewise, the September 2007 and February 2010 VA examiners  noted that surgical clips are commonly used during surgery.  A March 2007 VA intestinal examination further found that the Veteran's diverticulitis was not caused by the presence of any surgical clips, and the September 2007 VA examiner found that there was no evidence of improper treatment by VA.  In short, there is no evidence of record that the Veteran's treating physicians were careless or negligent during the Veteran's surgical treatment for a prostate cancer, including the use of surgical clips, if any, during his laparoscopic prostatectomy, nor did they lack proper skill to perform or make an error in judgment when determining that surgical intervention was required.  Moreover, there is no evidence of record that the Veteran's treating providers at VA deviated from the appropriate standard of care or were negligent.  The Board also notes that surgical records indicated that the operation proceeded normally, and that the results were as expected.  The September 2007 and February 2010 VA examiners found that the Veteran's surgical treatment for prostate cancer was appropriate.  

Thus, there is no medical evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors.  

In short, the only evidence suggesting the Veteran's current complaints of rectal pain and diverticulitis are related to VA medical treatment, comes from him personally.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As noted above, surgical treatment cannot cause an injury for which the treatment was furnished unless it is shown that VA's failure to timely diagnose and properly treat the disease or injury proximately caused the additional disability.  See 38 C.F.R. § 3.361(c)(1).  There also is no evidence that the proximate cause of the Veteran's current rectal pain was the surgical treatment that he received in April 2004 from a VA Medical Center.  See 38 C.F.R. § 3.361(d).  In summary, the Board finds that entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for rectal pain and diverticulitis, claimed as due to VA lack of proper care/negligence in providing surgical treatment in April 2004, is not warranted.

As there is a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Special Monthly Compensation

Legal Criteria

Under 38 U.S.C.A. § 1114(k), SMC is payable for each anatomical loss or loss of use of one hand, one foot, both buttocks, one or more creative organs, blindness of one eye having only light perception, deafness of both ears, having absence of air and bone conduction, complete organic aphonia with constant inability to communicate by speech or, in the case of a female veteran, the anatomical loss of one or both breasts (including loss by mastectomy).  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).  

Loss of a creative organ is shown where there is an acquired absence of one or both testicles or ovaries or other creative organ.  Loss of use of one testicle is established by virtue of the diameter of the affected testicle, or by means of a biopsy establishes the absence of spermatozoa.  When the loss or loss of use is traceable to an operation after service, the benefit may be granted where it is to correct for an injury resulting for an operation in service, or where the operation is advised on sound medical judgment for the relief of a pathological condition or future pathological consequence.   38 U.S.C.A. § 1114; 38 C.F.R. § 3.350(a)(1).  

Analysis

In this case, the Board finds that special monthly compensation is not warranted based on loss or loss of use of a creative organ.  Even assuming that the Veteran has loss or loss of use of a creative organ, the evidence reflects that such loss is not due to a service-connected disability.

The Veteran is service-connected for calcified pleural plaques.  Service connection for residuals of a prostate cancer, status-post radical prostatectomy was denied by the Board in an August 2009 decision.  The Veteran, in multiple statements, asserts that his claim for special monthly compensation is based on the loss of use of a creative organ as a result of the residuals of the prostatectomy.  As service connection for the Veteran's prostate cancer, status-post radical prostatectomy was denied, the Veteran does not have a service-connected disability whose manifestations could constitute loss or loss of use of a creative organ.  As any loss of use of a creative organ cannot be due to a service-connected disability, the Veteran is not entitled to SMC based on loss or loss of use of a creative organ.  Because there is a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The claim of entitlement to service connection for a nose disability is denied.

Entitlement to service connection for headaches is denied.

The claim of entitlement to service connection for sinusitis is denied.

Entitlement to service connection for scars on the nose and eye is denied.

The claim of entitlement to service connection for erectile dysfunction is denied.

Entitlement to special monthly compensation based on loss of use of a creative organ is denied.

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for diverticulitis, including residuals of surgery, due to treatment at a VA Medical Center, is denied.


REMAND

The RO, in a May 2011 rating decision, granted the Veteran entitlement to service connection for calcified pleural plaques, and assigned a noncompensable disability rating, effective February 27, 2006.  In a statement received in June 2011, the Veteran disagreed, and asserted that he was entitled to an increased initial disability rating for his calcified pleural plaques.  This statement may be reasonably construed as expressing disagreement with the RO's May 2011 rating decision granting a noncompensable disability evaluation, and the Board thus concludes that this constitutes a timely notice of disagreement (NOD) with the RO's decision.  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that notes that the Veteran has not yet been afforded a VA examination regarding his claim of entitlement to service connection for a back disability, in order to determine whether this claimed disability is related to his military service.  In this regard, the Board notes that the Veteran was not treated for this disability during his service, but that the Veteran contends that, even absent an acute event or injury during service, his service resulted in his current back disability.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed back disability is related causally or etiologically to his active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be issued a statement of the case with respect to the issue of entitlement to an increased rating for calcified pleural plaques.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this matter to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

If, and only if, the appellant submits a timely substantive appeal concerning this additional issue should the issue be forwarded to the Board for appellate consideration.

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that this disability is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Following completion of the above, the RO should readjudicate the Veteran's claim of entitlement to service connection, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


